[hubb20151231ex1020image1.gif]

HUBBELL INCORPORATED
AMENDED AND RESTATED RABBI TRUST AGREEMENT


This Amended and Restated Trust Agreement made this 6th day of November, 2015
(the “Effective Date”), by and between Hubbell Incorporated (hereinafter
referred to as the “Company”), a Connecticut Corporation, and MG Trust Company
d/b/a Matrix Trust Company (“Matrix Trust”), as trustee (hereinafter referred to
as the “Trustee”);


WHEREAS, Company has adopted and maintains the nonqualified deferred
compensation plan(s) (hereinafter referred to as the “Plan(s)”) as listed in
Appendix A;


WHEREAS, Company has incurred or expects to incur liability under the terms of
such Plan(s) with respect to the individuals participating in such Plan(s);


WHEREAS, Company has established and maintains a trust (hereinafter called
"Trust") and has contributed to the Trust assets that are held in accordance
with a Trust Agreement between T. Rowe Price Trust Company (the "Former
Trustee") and the Company, fully executed as of December 10, 2007, and effective
no earlier than January 1, 2008, to provide itself with a source of funds to
assist it in the meeting of its liabilities under the Plan(s);


WHEREAS, the Trust permits the removal of the Former Trustee, the appointment of
a successor trustee, and the amendment of the Trust;


WHEREAS, the Company has removed the Former Trustee as the trustee of the Trust
and appointed Matrix Trust Company as the successor trustee and Matrix Trust
Company accepts such appointment, all as of the Effective Date;


WHEREAS, the Company desires to continue the Trust, as amended and restated
herein, under the terms of which assets transferred from the Former Trustee and
new contributions shall be held therein, subject to the claims of Company's
creditors in the event of Company's Insolvency, as herein defined, until paid to
Plan participants and their beneficiaries in such manner and at such times as
specified in the Plan(s);
 
WHEREAS, it is the intention of the parties that this Trust shall continue to
constitute an unfunded arrangement and shall not affect the status of the
Plan(s) as an unfunded plan maintained for the purpose of providing deferred
compensation for a select group of management or highly compensated employees
for purposes of Title I of the Employee Retirement Income Security Act of 1974,
as amended;


WHEREAS, it is the intention of the Company to make further contributions to the
Trust, as required, to provide itself with a source of funds to assist it in the
meeting of its liabilities under the Plan(s);
    
WHEREAS, the Company hereby represents and warrants that (i) the amendment and
restatement reflected herein does not conflict with the terms of the Plan(s) and
(ii) the amendment and restated reflected herein does not make the trust
revocable.;


NOW, THEREFORE, the parties do hereby amend and restate the Trust and agree that
the Trust shall be comprised, held and disposed of as follows:


Section 1. Establishment of Trust


(a)
The Company has caused the Former Trustee to transfer all assets held in the
Trust to the Trustee, which shall become the principal of the Trust to be held,
administered and disposed of by Trustee as provided in this Trust Agreement.



(b)
Prior to the satisfaction of all Plan liabilities, and except as noted in
Sections 3 and (as applicable) 4 below, the Trust continues to be irrevocable.



(c)
The Trust is intended to continue to be a grantor trust, of which Company is the
grantor, within the meaning of subpart E, part I subchapter J, chapter 1,
subtitle A of the Internal Revenue Code of 1986, as amended, and shall be
construed accordingly.



(d)
The principal of the Trust, and any earnings thereon, shall be held separate and
apart from other funds of Company and shall be used exclusively for the uses and
purposes of Plan participants and general creditors as herein set forth.


1 of 14


2/16/2016
Matrix Hubbell Amended and Restated Rabbi Trust Agreement 102315

--------------------------------------------------------------------------------

[hubb20151231ex1020image1.gif]

Plan participants and their beneficiaries shall have no preferred claim on, or
any beneficial ownership interest in, any assets of the Trust. Any rights
created under the Plan(s) and this Trust Agreement shall be mere unsecured
contractual rights of Plan participants and their beneficiaries against Company.
Any assets held by the Trust will be subject to the claims of Company's general
creditors under federal and state law in the event of Insolvency, as defined in
Section 3(a) herein.


(e)
Company, in its sole discretion, may at any time, or from time to time, make
additional deposits of cash or other property in trust with Trustee to augment
the principal to be held, administered and disposed of by Trustee as provided in
this Trust Agreement. Neither Trustee nor any Plan participant or beneficiary
shall have any right to compel such additional deposits.



(f)
The administration of the Trust shall be subject to all of the terms and
conditions of the Operational Guidelines attached hereto as Appendix B, which
are hereby incorporated by reference. Notwithstanding anything to the contrary
set forth in this Agreement, the Trustee may amend the Operational Guidelines at
any time upon written notice to the Company.



Section 2. Payments to Plan Participants and Their Beneficiaries


(a)
Company shall deliver to Trustee a schedule (the "Payment Schedule") that
indicates the amounts payable in respect of each Plan participant (and his or
her beneficiaries), that provides a formula or other instructions acceptable to
Trustee for determining the amounts so payable, the form in which such amount is
to be paid (as provided for or available under the Plan(s)), and the time of
commencement for payment of such amounts. Except as otherwise provided herein,
Trustee shall make payments to the Plan participants and their beneficiaries in
accordance with the Payment Schedule. Trustee shall make provision for the
reporting and withholding of any federal, state or local taxes that may be
required to be withheld with respect to the payment of benefits pursuant to the
terms of the Plan(s) and shall pay amounts withheld to the appropriate taxing
authorities or determine that such amounts have been reported, withheld and paid
by Company (see attached fee schedule).



(b)
The entitlement of a Plan participant or his or her beneficiaries to benefits
under the Plan(s) shall be determined by Company or such party as it shall
designate under the Plan(s), and any claim for such benefits shall be considered
and reviewed under the procedures set out in the Plan(s).



(c)
Company may make payment of benefits directly to Plan participants or their
beneficiaries as they become due under the terms of the Plan(s). Company shall
notify Trustee of its decision to make payment of benefits directly prior to the
time amounts are payable to participants or their beneficiaries. In addition, if
the principal of the Trust, and any earning thereon, are not sufficient to make
payments of benefits in accordance with the terms of the Plan(s) as indicated to
the Trustee on the Payment Schedule, Company shall make the balance of each such
payment as it falls due.



Section 3. Trustee Responsibility Regarding Payments to Trust Beneficiary When
Company is Insolvent.


(a)
Trustee shall cease payment of benefits to Plan participants and their
beneficiaries if the Company is Insolvent. Company shall be considered
"Insolvent" for purposes of this Trust Agreement if (i) Company is unable to pay
its debts as they become due, or (ii) Company is subject to a pending proceeding
as a debtor under the United States Bankruptcy Code, or (iii) Company is
determined to be insolvent by any federal and/or state regulatory agency.



(b)
At all times during the continuance of this Trust, as provided in Section 1(d)
hereof, the principal and income of the Trust shall be subject to claims of
general creditors of Company under federal and state law as set forth below.



(1)
The Board of Directors and the Chief Executive Officer of Company shall have the
duty to inform Trustee in writing of Company's Insolvency. If a person claiming
to be a creditor of Company alleges in writing to Trustee that Company has
become Insolvent, Trustee shall determine whether Company is Insolvent and,
pending such determination, Trustee shall discontinue payment of benefits to
Plan participants or their beneficiaries.



(2)
Unless Trustee has actual knowledge of Company's Insolvency, or has received
notice from Company or a person claiming to be a creditor alleging that Company
is Insolvent, Trustee shall have no duty to inquire whether Company is
Insolvent. Trustee may in all events rely on such evidence concerning Company's


2 of 14


2/16/2016
Matrix Hubbell Amended and Restated Rabbi Trust Agreement 102315

--------------------------------------------------------------------------------

[hubb20151231ex1020image1.gif]

solvency as may be furnished to Trustee and that provides Trustee with a
reasonable basis for making a determination concerning Company's solvency.


(3)
If at any time Trustee has determined that Company is Insolvent, Trustee shall
discontinue payments to Plan participants or their beneficiaries and shall hold
the assets of the Trust for the benefit of Company's general creditors. Nothing
in this Trust Agreement shall in any way diminish any rights of Plan
participants or their beneficiaries to pursue their rights as general creditors
of Company with respect to benefits due under the Plan(s) or otherwise.



(4)
Trustee shall resume the payment of benefits to Plan participants or their
beneficiaries in accordance with Section 2 of this Trust Agreement only after
Trustee has determined that Company is not Insolvent (or is no longer
Insolvent).



(c)
Provided that there are sufficient assets, if Trustee discontinues the payment
of benefits from the Trust pursuant to Section 3(b) hereof and subsequently
resumes such payments, the first payment following such discontinuance shall
include the aggregate amount of all payments due to Plan participants or their
beneficiaries under the terms of the Plan(s) for the period of such
discontinuance, less the aggregate amount of any payments made to Plan
participants or their beneficiaries by Company in lieu of the payments provided
for hereunder during any such period of discontinuance.



Section 4. Payments to Company.


Except as provided in Section 3 hereof, after the Trust has become irrevocable,
Company shall have no right or power to direct Trustee to return to Company or
to divert to others any of the Trust assets before all payment[s] of benefits
have been made to Plan participants and their beneficiaries pursuant to the
terms of the Plan(s).


Section 5. Investment Authority.


(a)
The Trust may hold assets of any kind, including shares of any registered
investment company, whether or not the Trustee or any of its affiliates is an
advisor to, or other service provider to, such investment company and receives
compensation from such investment company for the services provided (which
compensation shall be in addition to the compensation of the Trustee under this
Trust.) The Company acknowledges that shares in any such investment company are
not obligations of the Trustee or any other bank, are not deposits and are not
insured by the Federal Deposit Insurance Corporation (the “FDIC”), the Federal
Reserve or any other governmental agency. Notwithstanding the foregoing, in no
event may Trustee invest in securities (including stock or rights to acquire
stock) or obligations issued by Company, other than a de minimis amount held in
common investment vehicles in which Trustee invests. All rights associated with
assets of the Trust shall be exercised by Trustee or the person designated by
Trustee, and shall in no event be exercisable by or rest with Plan participants,
except that voting and dividend rights with respect to Trust assets will be
exercised by Company.



(b)
Company shall have the right, at any time and from time to time, in its sole
discretion, to direct Trustee as to the investment and reinvestment of all or
specified portions of Trust assets and the income therefrom and to appoint an
investment manager or investment managers to direct Trustee as to the investment
and reinvestment of all or specified portions thereof. As of the execution of
this Trust Agreement, and until Trustee is notified otherwise in writing,
Company shall be solely responsible for directing the investment and
reinvestment of all Trust assets.



(c)
Trustee shall have no responsibility for the selection of investment options, if
applicable, under the Trust and shall not render investment advice to any person
in connection with the selection of such options. Company shall direct Trustee
as to the investment options in which the Trust shall be invested during the
term of the Trust.



(d)
Trustee may hold that portion of the Trust Fund as is appropriate, for the
ordinary administration and for the disbursement of funds in cash, without
liability for interest notwithstanding Trustee's receipt of "float" from such
uninvested cash, by depositing the same in any bank (including deposits which
bear a reasonable rate of interest in a bank or similar financial institution
supervised by the United States or a State, even where a bank or financial
institution is the Trustee, or is otherwise a fiduciary of the Plan) subject to
the rules and regulations governing such deposits, and without regard to the
amount of such deposit.




3 of 14


2/16/2016
Matrix Hubbell Amended and Restated Rabbi Trust Agreement 102315

--------------------------------------------------------------------------------

[hubb20151231ex1020image1.gif]

(e)
The parties hereto acknowledge that the Trust fund may be invested in, among
other securities, shares of various mutual or other funds, some or all of which
may from time to time enter into arrangements to pay fund, shareholder
servicing, sub-transfer agent, 12b-1, finders fees, or similar fees to eligible
recipients (all such fees referred to herein as “Fund Service Fees”). The
Company hereby represents that it has reviewed with its legal counsel the
collection of Fund Service Fees paid by the funds in which the Trust fund is
invested, and has determined that it is permissible to collect the Fund Service
Fees and apply them to reduce certain expenses of the Plan or Trust, such as
recordkeeping expenses. The Company hereby directs the Trustee, and the Trustee
hereby agrees, to provide services in connection with negotiating and/or
collecting the Fund Service Fees payable by the funds in which the Trust fund is
invested. It is further agreed that: (i) as compensation for its services, the
Trustee shall be entitled to a fee as agreed upon between the parties; (ii) in
no event shall the Trustee have any obligation to take any action to enforce
collection in the event a fund fails to remit Fund Service Fees ; (iii) to the
extent a registered broker-dealer is required by a mutual fund in order for Fund
Service Fees to be paid, the Trustee may use its affiliated broker in the
collection process and compensate such affiliated broker as the Trustee, in its
sole discretion, deems appropriate; (iv) the Trustee (in its corporate capacity)
shall proceed diligently to enter into necessary arrangements and agreements
with the funds to collect the available Fund Service Fees, provided such
arrangements and agreements are reasonably satisfactory to the Trustee, but the
Trustee does not represent or guarantee that arrangements and agreements can or
will be made with respect to all funds held in the Trust; (v) to the extent the
arrangements and agreements with the funds require that the Trustee rely on
information or services provided by the Company and/or the Plan recordkeeper,
the Trustee shall be fully protected in relying on the accuracy and completeness
of such information and the performance of such services in a manner entitling
the Trustee to collect the available Fund Service Fees on behalf of the Trust;
and (vi) the Company hereby confirms that the Trustee shall be indemnified by it
as provided in this Agreement in connection with providing the services
described in this Agreement. Until directed otherwise in writing by the Company,
the Trustee is directed to hold the Fund Service Fees collected by the Trustee
uninvested and remit them from time to time: (a) to the Plan recordkeeper to be
applied against recordkeeping and other Plan expenses, provided that the Trustee
shall not be responsible for the application of such funds by the recordkeeper;
and/or (b) to the Trustee to be applied against fees and expenses due and
payable under this Agreement. The Company agrees to notify the Trustee of any
changes to the fund investment options for the Plan so that the Trustee may
undertake to negotiate and/or collect the Fund Service Fees associated with the
new fund investment options.



Section 6. Disposition of Income


During the term of this Trust, all income received by the Trust, net of expenses
and taxes, shall be accumulated and reinvested.


Section 7. Accounting by Trustee


Trustee shall keep accurate and detailed records of all investments, receipts,
disbursements, and all other transactions required to be made, including such
specific records as shall be agreed upon in writing between Company and Trustee.
Within 60 days following the close of each calendar year and within 60 days
after the removal or resignation of Trustee, Trustee shall deliver to Company a
written account of its administration of the Trust during such year or during
the period from the close of the last preceding year to the date of such removal
or resignation, setting forth all investments, receipts, disbursements and other
transactions effected by it, including a description of all securities and
investments purchased and sold with the cost or net proceeds of such purchases
or sales (accrued interest paid or receivable being shown separately), and
showing all cash, securities and other property held in the Trust at the end of
such year or as of the date of such removal or resignation, as the case may be.
Such account statements shall be mailed to Company or, if the Company agrees,
delivered via e-mail or other electronic means.


Section 8. Responsibility of Trustee.


(a)
Trustee shall act with care, skill, prudence and diligence under the
circumstances then prevailing that a prudent person acting in like capacity and
familiar with such matters would use in the conduct of any enterprise of a like
character and with like aims, provided, however, that Trustee shall incur no
liability to any person for any action taken pursuant to a direction, request or
approval given by Company or an investment manager which is contemplated by, and
in conformity with, the terms of the Plan(s) or this Trust and is given in
writing by Company or such investment manager. In the event of a dispute between
Company and a party, Trustee may apply to a court of competent jurisdiction to
resolve the dispute.



(b)
If Trustee undertakes or defends any litigation arising in connection with this
Trust, Company agrees to indemnify Trustee against Trustee's costs, expenses and
liabilities (including, without limitation, attorneys' fees and expenses)


4 of 14


2/16/2016
Matrix Hubbell Amended and Restated Rabbi Trust Agreement 102315

--------------------------------------------------------------------------------

[hubb20151231ex1020image1.gif]

relating thereto and to be primarily liable for such payments. If Company does
not pay such costs, expenses and liabilities in a reasonably timely manner,
Trustee may obtain payment from the Trust. In no event shall Trustee have any
liability or responsibility to undertake, defend or continue any litigation
unless payment of related fees and expenses is ensured to the reasonable
satisfaction of Trustee.


(c)
Trustee, at the expense of the Trust or the Company, may consult with legal
counsel (who may also be counsel for Company generally) with respect to any of
its duties or obligations hereunder.

    
(d)
Trustee, at the expense of the Trust or the Company, may hire agents,
accountants, actuaries, investment advisors, financial consultants or other
professionals to assist it in performing any of its duties or obligations
hereunder.



(e)
Trustee shall have, without exclusion, all powers conferred on trustees by
applicable law, unless expressly provided otherwise herein, provided, however,
that if an insurance policy is held as an asset of the Trust, Trustee shall have
no power to name a beneficiary of the policy other than the Trust, to assign the
policy (as distinct from conversion of the policy to a different form) other
than to a successor Trustee, or to loan to any person the proceeds of any
borrowing against such policy.



(f)
However, notwithstanding the provisions of Section 8(e) above, Trustee may loan
to Company the proceeds of any borrowing against an insurance policy held as an
asset of the Trust.



(g)
Notwithstanding any powers granted to Trustee pursuant to this Trust Agreement
or to applicable law, Trustee shall not have any power that could give this
Trust the objective of carrying on a business and dividing the gains therefrom,
within the meaning of section 301.7701-2 of the Procedure and Administrative
Regulations promulgated pursuant to the Internal Revenue Code.



(h)
Trustee shall have no responsibility or liability with respect to: (i) the truth
or accuracy of any representation or warranty made in any application or related
document provided to the insurer in connection with the issuance or renewal of
any insurance policies or insurance contracts, including any representation that
the person on whose life an application is being made is eligible to have a
contract issued on his or her life; (ii) the selection or monitoring (ongoing or
periodic) of any insurance policies or insurance contracts held in the Trust or
the insurers issuing such policies or contracts; (iii) the payment of premiums
with respect to such policies or contracts; or (iv) the exercise of any rights
relating to any such policies or contracts except as directed in writing by
Company.



(i)
Upon the expiration of ninety (90) days from the date of Trustee’s annual,
quarterly or any other account, the Trustee shall be forever released and
discharged from all liability and further accountability to Company or any other
person with respect to the accuracy of such accounting and all acts and failures
to act of Trustee reflected in such account, except to the extent that Company
shall, within such 90-day period, file with Trustee specific written objections
to the account or except to the extent the Trustee’s annual, quarterly, or any
other account was based on fraud or misrepresentation by the Trustee. Neither
Company, any participant nor any other person shall be entitled to any
additional or different accounting by Trustee and Trustee shall not be compelled
to file in any court any additional or different accounting unless the Trustee’s
annual, quarterly, or any other account was based on fraud or misrepresentation
by the Trustee. For purposes of regulations promulgated by the FDIC, Trustee’s
account statements shall be sufficient information concerning securities
transactions effected for the Trust, provided that Company, upon written
request, shall have the right to receive at no additional cost written
confirmations of such securities transactions, which shall be mailed or
otherwise furnished by the Trustee within the timeframe required by applicable
regulations.



(j)
Trustee shall have no duty or responsibility not expressly set forth in this
Trust Agreement. By way of example, but without limiting the matters subject to
the foregoing sentence, Trustee shall have no responsibility with respect to the
administration or interpretation of the Plan, payment of Plan benefits other
than from the assets of the Trust, the calculation of tax to be withheld,
reported and/or paid to taxing authorities and (if applicable pursuant to the
fee schedule) withholding, remitting, or reporting to taxing authorities of
taxes other than from payments made with Trust assets to Plan participants and
other than as directed by Company, or maintaining participant records with
respect to the Plan.



Section 9. Compensation and Expenses of Trustee.


(a)
Company shall pay all administrative and Trustee's fees and expenses on a
monthly basis. If not so paid, the Trustee shall be entitled to deduct such fees
and expenses from the Trust.


5 of 14


2/16/2016
Matrix Hubbell Amended and Restated Rabbi Trust Agreement 102315

--------------------------------------------------------------------------------

[hubb20151231ex1020image1.gif]

    
(b)
Company shall indemnify and hold Trustee harmless from and against any and all
losses, costs, damages and expenses (including attorney’s fees and
disbursements) of any kind or nature (collectively, “Losses”) imposed on or
incurred by Trustee by reason of its service pursuant to this Trust Agreement,
including any Losses arising out of any threatened, pending or completed claim,
action, suit or proceeding, except to the extent such Losses are caused by the
gross negligence, willful misconduct or bad faith of Trustee. To the extent not
paid by Company, Trustee shall be entitled to deduct such amounts from the
Trust.



(c)
The provisions of this Section 9 shall survive termination of this Trust
Agreement.



Section 10. Resignation and Removal of Trustee.


(a)
Trustee may resign at any time by written notice to Company, which shall be
effective thirty (30) days after receipt of such notice unless Company and
Trustee agree otherwise.



(b)
Trustee may be removed by Company on thirty (30) days’ notice or upon shorter
notice accepted by Trustee.



(c)
Upon resignation or removal of Trustee and appointment of a successor Trustee,
all assets shall subsequently be transferred to the successor Trustee. To the
extent possible, the transfer shall be completed within 60 days after receipt of
notice of resignation, removal or transfer, unless Company extends the time
limit.



(d)
If Trustee resigns or is removed, a successor shall be appointed, in accordance
with Section 11 hereof, by the effective date of resignation or removal under
paragraph(s) (a) or (b) of this section. If no such appointment has been made,
Trustee may apply to a court of competent jurisdiction for appointment of a
successor or for instructions. All expenses of Trustee in connection with the
proceeding shall be allowed as administrative expenses of the Trust.



Section 11. Appointment of Successor.


If Trustee resigns or is removed in accordance with Section 10(a) or (b) hereof,
Company may appoint any third party, such as a bank trust department or other
party that may be granted corporate trustee powers under state law, as a
successor to replace Trustee upon resignation or removal. The appointment shall
be effective when accepted in writing by the new Trustee, who shall have all of
the rights and powers of the former Trustee, including ownership rights in the
Trust assets. The former Trustee shall execute any instrument necessary or
reasonably requested by Company or the successor Trustee to evidence the
transfer.


Section 12. Amendment or Termination.


(a)
This Trust Agreement may be amended by a written instrument executed by Trustee
and Company. Notwithstanding the foregoing, no such amendment shall conflict
with the terms of the Plan(s) or shall make the Trust revocable after it has
become irrevocable in accordance with Section 1(b) hereof.



(b)
The Trust shall not terminate until the date on which Plan participants and
their beneficiaries are no longer entitled to benefits pursuant to the terms of
the Plan(s), unless sooner revoked in accordance with Section 1(b) hereof." Upon
termination of the Trust any assets remaining in the Trust shall be returned to
Company.



(c)
Upon written approval of participants or beneficiaries entitled to payment of
benefits pursuant to the terms of the Plan(s), Company may terminate this Trust
prior to the time all benefit payments under the Plan(s) have been made. All
assets in the Trust at termination shall be returned to Company.



Section 13. Miscellaneous.


(a)
The Trustee shall not be responsible for any lost profits or any special,
indirect or consequential damages in respect of any breach or wrongful conduct
in any way related to this Agreement.  The Trustee shall have no liability for
any matters beyond its control such as market loss or diminution, impact of
government regulations, third-party bankruptcies or otherwise.



(b)
Any provision of this Trust Agreement prohibited by law shall be ineffective to
the extent of any such prohibition, without invalidating the remaining
provisions hereof.


6 of 14


2/16/2016
Matrix Hubbell Amended and Restated Rabbi Trust Agreement 102315

--------------------------------------------------------------------------------

[hubb20151231ex1020image1.gif]



(c)
Benefits payable to Plan participants and their beneficiaries under this Trust
Agreement may not be anticipated, assigned (either at law or in equity),
alienated, pledged, encumbered or subjected to attachment, garnishment, levy,
execution or other legal or equitable process.



(d)
This Trust Agreement shall be governed by and construed in accordance with the
laws of the State of Delaware. The parties hereto irrevocably consent to the
exclusive jurisdiction and venue in the applicable federal and/or New York State
courts located in the Borough of Manhattan, New York County, State of New York.



(e)
Trustee represents that it qualifies for FDIC prorata worth pass-through
insurance coverage in accordance with the standards set forth in applicable
federal law and FDIC insurance regulations. If Trustee fails at any time in the
future to so qualify for prorata worth pass-through insurance coverage, it will
promptly notify Company.



(f)
In no event will Trustee have any obligation to provide, and in no event will
Trustee provide, any legal, tax, accounting, audit or other advice to Company
with respect to the Plan or this Trust. Company acknowledges that it will rely
exclusively on the advice of its accountants and/or attorneys with respect to
all legal, tax, accounting, audit and other advice required or desired by
Company with respect to the Plan or this Trust. Company acknowledges that
Trustee has not made any representations of any kind, and will not make any
representations of any kind, concerning the legal, tax, accounting, audit or
other treatment of the Plan or this Trust.



(g)
Company acknowledges that Trustee is not an advisor concerning or a promoter
with respect to the Plan or the Trust, but merely is a service provider offering
the Trust services expressly set forth in this Agreement. In particular, Company
acknowledges that Trustee is not a joint venture or partner with Company’s
accountants, auditors, consultants or with any other party, with respect to the
Plan or this Trust, and that Trustee and Company’s accountants, auditors and
consultants at all times remain independent parties dealing at arm’s length, and
independently, with each other and with Company.



(h)
Company represents and warrants that the Plan and the administration thereof and
the establishment of this Trust comply with applicable law and shall continue to
be in compliance therewith.



(i)
Trustee shall have no liability for any losses arising out of delays in
performing the services which it renders under this Trust Agreement which result
from events beyond its control, including without limitation, interruption of
the business of Trustee due to acts of God, acts of governmental authority, acts
of war, riots, civil commotions, insurrections, labor difficulties (including,
but not limited to, strikes and other work slippages due to slow-downs), or any
action of any courier or utility, mechanical or other malfunction, or electronic
interruption.



(j)
Any notice, demand, consent, election, offer, approval, request or other
communication (collectively, a “Notice”) required or permitted under this
Agreement must be in writing and either delivered personally, by a nationally
recognized overnight courier, or sent by certified or registered mail, postage
prepaid, return receipt requested. A Notice must be addressed to a Party as
follows:



Matrix Trust Company
717 17th Street, Suite 1300
Denver, CO 80202
Attn: Senior Vice President


With a copy to:


Broadridge Financial Solutions, Inc.
2 Journal Square Plaza
Jersey City, NJ 07306
Attn: General Counsel



7 of 14


2/16/2016
Matrix Hubbell Amended and Restated Rabbi Trust Agreement 102315

--------------------------------------------------------------------------------

[hubb20151231ex1020image1.gif]

Matrix Trust Company
P.O. Box 52129
Phoenix, AZ 85072-2129
Attn: Administrative Vice President




To Company:    
Hubbell Incoporated
Attention: Lisa Gibson
40 Waterview Drive
Shelton, CT 06484
Fax: (203) 783-9216
Section 14. Confidentiality.


(a)
Definitions. In connection with this Agreement, including without limitation the
evaluation of new services contemplated by the parties to be provided by Trustee
under this Agreement, information will be exchanged between Trustee and Plan.
Trustee shall provide information that may include, without limitation,
confidential information relating to the Trustee’s products, trade secrets,
strategic information, information about systems and procedures, confidential
reports, Plan information, vendor and other third party information, financial
information including cost and pricing, sales strategies, computer software and
tapes, programs, source and object codes, and other information that is provided
under circumstances reasonably indicating it is confidential (collectively, the
“Trustee Information”), and Plan shall provide information required for Plan to
use the services received or to be received, including Plan information, which
may include Personal Information (defined below), to be processed by the
services, and other information that is provided under circumstances reasonably
indicating it is confidential (“Plan Information”) (the Trustee Information and
the Plan Information collectively referred to herein as the “Information”).
Personal Information that is exchanged shall also be deemed Information
hereunder. “Personal Information” means personal information about an
identifiable individual including, without limitation, name, address, contact
information, age, gender, income, marital status, finances, health, employment,
social insurance number and trading activity or history. Personal Information
shall not include the name, title or business address or business telephone
number of an employee of an organization in relation to such individual’s
capacity as an employee of an organization. The Information of each party shall
remain the exclusive property of such party.

(b)
Obligations. The receiver of Information (the “Receiver”) shall keep any
Information provided by the other party (the “Provider”) strictly confidential
and shall not, without the Provider’s prior written consent, disclose such
Information in any manner whatsoever, in whole or in part, and shall not
duplicate, copy or reproduce such Information, including, without limitation, by
means of photocopying or transcribing of voice recording, except in accordance
with the terms of this Agreement. The Receiver shall only use the Information as
reasonably required to carry out the purposes of this Agreement.

(c)
Disclosure Generally. Trustee and Plan agree that the Information shall be
disclosed by the Receiver only to: (i) the employees, agents and consultants of
the Plan and the Designated Representative in connection with Receiver’s
performance or use of the services, as applicable, and (ii) auditors, counsel,
and other representatives of the Plan and Designated Representative for the
purpose of providing assistance to the Receiver in the ordinary course of
Receiver’s performance or use of the services, as applicable. Each party will
take reasonable steps to prevent a breach of its obligations by any employee or
third party.

(d)
Compelled Disclosure. If the Receiver or anyone to whom the Receiver transmits
the Information pursuant to this Agreement becomes legally compelled to disclose
any of the Information, then the Receiver will provide the Provider with prompt
notice before such Information is disclosed (or, in the case of a disclosure by
someone to whom the Receiver transmitted the Information, as soon as the
Receiver becomes aware of the compelled disclosure), if not legally prohibited
from doing so, so that the Provider may seek a protective order or other
appropriate remedy and/or waive compliance with the provisions of this
Agreement. If such protective order or other remedy is not obtained, then the
Receiver will furnish only that portion of the Information which the Receiver is
advised by reasonable written opinion of counsel is legally required and will
exercise its reasonable efforts to assist the Provider in obtaining a protective
order or other reliable assurance that confidential treatment will be accorded
to the Information that is disclosed.


8 of 14


2/16/2016
Matrix Hubbell Amended and Restated Rabbi Trust Agreement 102315

--------------------------------------------------------------------------------

[hubb20151231ex1020image1.gif]

(e)
Exceptions. Except with respect to Personal Information, nothing contained
herein shall in any way restrict or impair either party’s right to use, disclose
or otherwise deal with:

(i)
Information which at the time of its disclosure is publicly available, by
publication or otherwise, or which the Provider publicly discloses either prior
to or subsequent to its disclosure to the Receiver;

(ii)
Information which the Receiver can show was in the possession of the Receiver,
or its parent, subsidiary or affiliated company, at the time of disclosure and
which was not acquired, directly or indirectly, under any obligation of
confidentiality to the Provider; or

(iii)
Information which is independently acquired or developed by the Receiver without
violation of its obligations hereunder.

In addition, each employee of the Receiver shall be free to use for any purpose,
upon completion of the services rendered under this Agreement, any general
knowledge, skill or expertise that (i) is acquired by such employee in
performance of those services, (ii) remains part of the general knowledge of
such employee after access to the tangible embodiment of the Provider’s
Information, (iii) does not contain or include any such Information, and (iv) is
not otherwise specific to the Provider.
(f)
Return or Destroy. Upon the termination of this Agreement for any reason, the
parties shall return to each other, or destroy, any and all copies of
Information of the other that are in their possession relating to the terminated
Agreement, except for any copies reasonably required to maintain such party’s
customary archives or computer back-up procedures, and as otherwise required by
applicable law, rule or regulation. Notwithstanding the foregoing, Trustee shall
have the right to keep one copy of such Information as may be reasonably
required to evidence the fact that it has provided the services to Plan. In the
event that Plan requires Trustee to return any Plan Information, Plan shall pay
Trustee (at the rates set forth in the applicable Schedule, or, if no such rates
are set forth, at Trustee’s then current charges) for Trustee’s actual time
spent and incidental expenses actually incurred in connection with such return.



Section 15. Effective Date.


The effective date of this Trust Agreement shall be as set forth above.




[Remainder of page intentionally left blank]



9 of 14


2/16/2016
Matrix Hubbell Amended and Restated Rabbi Trust Agreement 102315

--------------------------------------------------------------------------------

[hubb20151231ex1020image1.gif]

IN WITNESS WHEREOF, the Company and Trustee have executed this Agreement, as of
the date first written above.


Agreed To By:


TRUSTEE:
MG TRUST COMPANY
               


BY: /s/ Stefanie Armijo
 


NAME: Stefanie Armijo






TITLE: Vice President
           




COMPANY:
HUBBELL INCORPORATED




BY:/s/ James H. Biggart
            

--------------------------------------------------------------------------------





NAME: James H. Biggart


            
            
TITLE: Vice President, Treasurer
            





    













10 of 14


2/16/2016
Matrix Hubbell Amended and Restated Rabbi Trust Agreement 102315

--------------------------------------------------------------------------------

[hubb20151231ex1020image1.gif]

APPENDIX A
List of Plan(s)


HUBBELL INCORPORATED EXECUTIVE DEFERRED COMPENSATION PLAN









































































11 of 14


2/16/2016
Matrix Hubbell Amended and Restated Rabbi Trust Agreement 102315

--------------------------------------------------------------------------------

[hubb20151231ex1020image1.gif]

APPENDIX B
Operational Guidelines
Capitalized terms used but not otherwise defined have the meanings given to such
terms in the Agreement.


INSTRUCTIONS
The Trustee must receive instructions from an Instructing Party for each
purchase, sale acquisition and disposition. The Trustee reserves the right not
to effect any transaction unless given sufficient time and information to review
and process the transaction. All purchases, sales, acquisitions and dispositions
of assets must be made in accordance with terms of the Agreement, the Plan and
Applicable Law.


LIQUIDITY
Sufficient liquidity must be maintained in accounts to meet foreseeable
obligations of the Trust. The Trustee specifically reserves the right (a) not to
follow any instruction that it reasonably believes would result in insufficient
liquidity (b) not to make any disbursement unless the Investment Manager, Plan
Administrator or other Authorized Person (the “Instructing Party”) has provided
instruction as to the assets to be converted to cash for the purposes of making
such payment, and (c) to sell securities from the Trust to recover any funds
advanced for any trades not settled immediately upon placement.


TRUST ASSETS


Acceptable Assets

Assets are considered to be acceptable assets depending upon the Trustee's
ability to support and administer the asset, the Trustee's proposed
responsibilities with respect to such assets, the type of account, the
availability of the asset to be acquired through the Trustee or an affiliate
(approved for this purpose by the Trustee) and other factors. The Instructing
Party should consult with the Trustee prior to the acquisition of any asset to
determine acceptability of such asset. The following types of assets are
generally acceptable:


(1)
Cash.

(2)
Publicly traded stock listed on a U.S. stock exchange or regularly quoted
over-the-counter.

(3)
Publicly traded bonds listed on a U.S. bond exchange or regularly quoted
over-the-counter.

(4)
Mutual funds that are NSCC and DCC&S eligible.

(5)
Registered limited partnership interests, REITs and similar investments listed
on a U.S. stock exchange or regularly quoted over-the-counter.

(6)
Commercial paper, bankers’ acceptances eligible for rediscounting at the Federal
Reserve, repurchase and reverse repurchase agreements and other “money market”
instruments for which trading and custodial facilities are readily available.

(7)
U.S. Government and U.S. Government Agency issues.

(8)
Municipal securities whose bid and ask values are readily available.

(9)
Federally insured savings accounts, certificates of deposit and bank investment
contracts. The Instructing Party is responsible for determining federal
insurance coverage and limits and for diversifying account assets in accordance
with those limits.

(10)
American Depository Receipts, Eurobonds, and similar instruments listed on a
U.S. exchange or regularly quoted domestically over-the-counter for which
trading and custodial facilities are readily available.

(11)
Life insurance, annuities, and guaranteed investment contracts issued by
insurance companies licensed to do business in one or more states in the U.S.
The Instructing Party is responsible for determining the safety of such
investments and the economic viability of the underwriter and for diversifying
account assets accordingly.



In certain circumstances a particular asset which otherwise may be considered an
acceptable asset may be determined by the Trustee to be unacceptable or
conditionally acceptable.


Unacceptable Assets

Trustee generally cannot acquire or hold the following assets:


(1)
Tangible personal property (e.g., precious metals, gems, works of art, coins,
furniture and other household items, motor vehicles, etc.).

(2)
Foreign currency and bank accounts.

(3)
Short sales.


12 of 14


2/16/2016
Matrix Hubbell Amended and Restated Rabbi Trust Agreement 102315

--------------------------------------------------------------------------------

[hubb20151231ex1020image1.gif]

(4)
Commodity futures and forward contracts.

(5)
Oil, gas and mineral interests.

(6)
Intangible personal property (e.g., patents and rights).

(7)
Unsecured loans.



Conditionally Acceptable Assets

The Trustee may, but shall not be obligated, to acquire or continue to hold any
of the assets listed below:


(1)
General partnerships or interests in real property.

(2)
Unregistered limited partnerships.

(3)
Other unregistered securities, closely held stock and other securities for which
there is no readily available market, except for qualifying Employer securities.

(4)
Loans secured by first deeds of trust.

(5)
Other secured loans.

(6)
The securities of the broker/dealer’s corporate entity or its affiliates and
subsidiaries. These securities may be subject to legal and regulatory
prohibitions or restrictions. In any event, no Trust may acquire and hold
securities of the broker/dealer’s corporate entity unless specifically
authorized by the underlying Trust agreement.

(7)
Foreign securities for which trading and custodial facilities are readily
available.

(8)
Options.

(9)
Securities of the Employer.

(10)
Any other asset not listed under “Acceptable Assets” or “Unacceptable Assets”
above.



The acquisition and continued retention of the foregoing assets is subject to
providing the Trustee with the cost basis, if any, of any such assets and with a
valuation of the assets on at least an annual basis. The Trustee, in its sole
discretion, may impose other conditions to acquire or hold such assets,
including imposing additional fees.


PROXIES AND OTHER SHAREHOLDER ACTION


Calls, Conversions, Expirations, Tenders, etc.

The Instructing Party must monitor and determine the existence of and initiate
all actions necessary or appropriate in connection with calls, conversions,
tenders, and similar events or transactions relating to Trust assets. The
Trustee will pass on to the Instructing Party any information it receives
regarding such actions.


Proxies

The Instructing Party is responsible for voting proxies and exercising other
shareholder rights with respect to securities under the Instructing Party's
investment authority, and the Trustee shall not vote proxies and exercise other
shareholder rights with respect to any securities held by the Trust, including
Employer Securities, unless the Trustee agrees to undertake such responsibility
under a separate written agreement or as otherwise explicitly provided for in
the Trust Agreement. The Instructing Party shall provide the Trustee with
instructions as to where to deliver any proxies it receives and the Trustee will
use commercially reasonable efforts to deliver proxies in a timely manner to
such party. The Trustee is not responsible for ascertaining whether, or how, the
proxies were subsequently voted or disposed of and shall bear no liability for
the actions or inactions relating to voting of proxies by the Plan
Administrator, Employer, “named fiduciary” of the Plan, or an Investment
Manager. The Plan Administrator is exclusively responsible for reviewing whether
the provisions of the Trust Agreement and these Operational Guidelines for the
voting of securities and the exercise of other shareholder rights are consistent
with the requirements of the Plan documents and Applicable Law.


Employer Securities

If the Trust consists of Employer Securities that are not traded on a
recognizable market, or the information necessary to ascertain the fair market
value is not readily available, the Plan Administrator shall provide to the
Trustee the value of such securities for all purposes under the Plan and the
Agreement, and the Trustee shall be entitled to rely upon the value of such
Employer Securities provided by the Plan Administrator. If the Plan
Administrator fails or refuses to instruct the Trustee on the value of such
Employer Securities, the Trustee, in its sole discretion, may engage an
independent appraiser to determine the fair market value of such Employer
Security and shall be entitled to rely upon the value placed upon such Employer
Security by the independent appraiser. Any expenses with respect to such
appraisal shall be a charge against the Trust and may be paid from the Trust as
provided in the Agreement.
The Plan Administrator is responsible for providing specific instructions to the
Trustee regarding any acquisition limits applicable to Employer Securities as
required by the Plan or Applicable Law.



13 of 14


2/16/2016
Matrix Hubbell Amended and Restated Rabbi Trust Agreement 102315

--------------------------------------------------------------------------------

[hubb20151231ex1020image1.gif]

Employer Securities may be accepted only if the Employer and Plan Administrator
provide the Trustee with all instructions, representations, and assurances and
other information that the Trustee may in its sole discretion require from time
to time for the proper administration of Employer Securities in the Trust. The
Plan Administrator is responsible for providing specific instructions to the
Trustee regarding any acquisition limits applicable to Employer Securities as
required by the Plan or Applicable Law. The Employer and Plan Administrator, and
not the Trustee, shall be responsible to insure that the Employer Securities are
acquired and held under the Plan solely in accordance with all applicable
federal and state securities laws and regulations thereunder and law and
regulation governing the acquisition and holding of employer securities by plans
under ERISA.


Charges

Certain securities may impose charges and penalties on the sale and/or
redemption of such security, including, without limitation, sales load,
redemption, exchange, account, distribution, administrative and other charges.
The Trustee is not responsible for notifying the Employer, any Instructing Party
or any other party of the existence, potential or imposition of any such charges
or penalties or to negotiate or attempt to negotiate the reduction, waiver,
rebate or reimbursement of any such charges or penalties; nor shall the Trustee
have any liability or responsibility for any such charges or penalties of any
kind or nature, whether current, deferred or contingent, that are charged or
imposed pursuant to the terms of any securities purchased, held, sold or
redeemed in the Trust, and all such charges and penalties shall be borne by the
Trust unless otherwise provided for.


UNITIZATIONS


In General
The Trustee may provide unitization services for Employer Securities or for
other assets, if agreed by the Trustee in a separate written agreement with the
Plan Administrator. Unitization services are not an investment product, but
rather an administrative recordkeeping service that the Trustee provides for the
convenience of the Plan and participants on request, and no person (including
the Employer or Plan Administrator) may hold out, market or otherwise indicate
that the unitization service is an investment product whose shares may be
offered to retirement plans and their participants. The Plan Administrator shall
provide the Trustee for approval a copy of any materials to be used by or on
behalf of a Plan which refer to the unitization services before their
distribution or use.


Unitization services are available only if the account to be unitized consists
of assets eligible for daily valuation under the Trustee's procedures, as
determined by the Trustee. In order for the Plan to receive unitization
services, the Plan Administrator is required to provide the Trustee with all
instructions, representations, and assurances and other information that the
Trustee may in its sole discretion require from time to time for the proper
administration of Employer Securities in the Trustee. Such instructions shall
include without limitation, instructions with respect to maintaining a cash
component adequate to address anticipated distribution activity, the investment
of the cash component, instructions for placing and settling transactions for
the unitized account, valuation instructions, and accrual of fees and expenses.


Pricing

The Trustee will obtain pricing information from sources believed to be
reliable, but the Trustee shall not be responsible or liable for the accuracy,
completeness, timeliness or correct sequencing of any pricing information
received or for any decision make or action taken in reliance upon such
information. The Trustee makes no warranty of merchantability, warranty of
fitness for a particular purpose, or other warranty of any kind, express or
implied, regarding the pricing information received or transmitted by the
Trustee. If the Plan Administrator does not, within ninety (90) days of
receiving a unitization statement, notify the Trustee of any objection to the
valuation, the unitization shall be deemed final and the Trustee will have no
obligation to correct or reimburse the net asset value (NAV).


NAV Correction Procedures

The Trustee will apply its customary standards and procedures for NAV
corrections, a copy of which may be provided upon request.


Expenses

Plan expenses can be charged directly to the unitized account. The Plan
Administrator must instruct the Trustee as to any specific fees and expenses to
be accrued in the unitized account and the rates at which such fees and expenses
should be accrued. The Trustee requires five (5) business days advance notice of
any adjustment or termination to fee accruals. The Plan Administrator is
responsible for notifying the Trustee when money comes in or out of the unitized
account and if, as a result of any such money movement, the fee accruals should
be adjusted. From time to time, fee accruals may go negative. On a periodic
basis, Trustee will provide to the Plan Administrator a written account of the
fee accrual(s) for review. The Plan Administrator or Instructing Party is
responsible for reviewing such account and for promptly advising Trustee of any
necessary adjustments.



14 of 14


2/16/2016
Matrix Hubbell Amended and Restated Rabbi Trust Agreement 102315